Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: reference to Appendix A and Appendix B are mentioned at [0020-0021].  These exemplary documents are not included within the Specification as would be necessary per MPEP 608.01(p).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the land register".  There is insufficient antecedent basis for this limitation in the claim.  This is the first and only mention of any register used to document real property conveyance.  Claim 1 does not refer to any sort of registration tool required or used.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of entering a lease and/or contractual agreement with other parties.  These describe subject matter relating to agreements in the form of contracts and/or legal obligations.  They also describe development of real property, which depict marketing or sales activities. Lastly, the claims depict business relations between at least two parties.  These several examples describe commercial or legal interactions.  In addition, the claims describe actions of people when having to interact in order to procure, develop, and sell real property, thus, they depict managing personal behavior or relationships or interactions between people.  All of the examples detailed above depict certain methods of organizing human activity, which is a grouping of abstract ideas enumerated in the 2019 PEG.  
	
Claim 1, which is illustrative of claim 12, defines the abstract idea by the elements of:
a method for leasing and transferring real estate comprising the steps of: selecting, by a customer, one or more parcels of real estate owned by a real estate owner or by an investor and providing said selection to the investor; 
determining whether or not development of said one or more selected parcels of real estate is needed or desired and, if development is needed or desired, selecting a building specification by said customer suitable for building on the selected parcel of real estate, providing said selection to the investor, and developing said selected building specification on the one or more selected parcels of real estate; executing a lease-contract and a real estate transfer contract by said customer and said investor, wherein the lease-contract provides that the investor conveys a leasehold to the customer for the one or more selected parcels of real estate, including one or more of the buildings that have been developed, are being developed or will be developed, wherein the leasehold duration may be indefinite or for a particular duration of time, wherein the real estate transfer contract provides that the real estate transfer contract is not valid unless one or more condition precedents are satisfied, wherein the real estate transfer contract becomes effective due to the condition precedent of the full price being paid through lease payments being paid by said customer; and,
acquiring ownership of the one or more selected parcels of real estate by said customer when the condition precedent are fulfilled.
These claims describe the usual steps used for procuring real property and then developing the land perhaps with a structure.  These actions also noticeably illustrate the sales activities performed when building a house.  The legal instruments used and/or 

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
computer system including a computer server;
devices; and,
a database.
These additional elements simply instruct one to practice the abstract idea of entering a lease and/or contractual agreement with other parties utilizing a computer system and devices to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does 

Dependent claims 2, 3, 5 – 8, 10, 11, and 14, contain further embellishments to the same abstract ideas found in claims 1 and 12.  They are refinements of core aspects of the legal obligations entered into and the instruments used therefore.  Furthermore, they recite simple linking of the claims to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more.  See MPEP 2106.05(f).

Dependent claims 4, 9, and 13, contain further embellishments to the same abstract ideas found in claims 1 and 12.  Recitations to suitable buildings, types of buildings, and selections of these buildings, are inherent actions in the process of development of real property, and the marketing or sales activities to design a building. These recitations also depict the business relations between at least two parties.  Lastly, they recite simple linking of the claims to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more.  See MPEP 2106.05(f).

Therefore, for the reasons set above, claims 1 -14 are directed to an abstract idea without integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 - 10, and 12 - 14, are rejected under 35 U.S.C. 103 as being unpatentable over Fino (US20030172006), hereinafter, Fino,  in view of Orfano (US20100198714), hereinafter, Orfano, further in view of Marcinkowski (US20190355076), hereinafter, Marcinkowski.
Regarding claims 1, 4, 9, and 12 – 14, Fino discloses a system for facilitating home construction and sales.  Fino details selecting, by a customer, one or more parcels of real estate owned by a real estate owner when first explaining the Lot Information Module as follows, “…a potential customer arrived at sales office subscript 154 and selected a lot, selected a home model, selected various options for that home model…”, at [0054]; and, “[t]his screen sets forth the basic designs from which the buyer may select from and sets forth some of the features associated with each design”, at [0034].  Fino’s system is described at [0020] and includes devices, at [0034]; and selection database, at [0054].  
Fino discloses developing said selected building specification on the selected parcel when further detailing the method.  Fino has, “…a perspective buyer can immediately determine which of the plats (or lots) are not yet sold (i.e. vacant), which of the plats are sold and construction is completed (i.e. closed), and which of the plats are 
Not disclosed by Fino is a lease contract that conveys a leasehold and a real estate transfer contract that is not valid until condition precedents are satisfied.  
Not disclosed by Fino is the use of e-signature devices.
However, Orfano discloses a system and method for creating electronic real estate registration. Orfano first defines leasehold estate at [0040] and then details the lease contract and conveyed rights at [0058].  Orfano next defines real estate transfer and rights; for example, “Legal and mechanical processes known in the art may be used to transfer and record the leasehold and land titles in a local land court registry to consummate a "true sale" of real estate interests.”  See [0356].  
Orfano further discloses transfer contract when adding; “[w]hen a land title conveys to a leaseholder, perhaps exercising its embedded call or other purchase rights, the indenture trustee 1104 (either the indenture trustee of record or an alternative and qualified indenture trustee appointed by the electronic land title trustee 1106) may prepare estoppel certification and a land deed suitable for recording the redemption at the appropriate local land court registry.”  See [0452].  Thus, a leaseholder is acquiring ownership.  For example, disclosed in Orfano is; “The registered land asset gives the investor ownership of the land subject to the option”, at [0012]; and, “The electronic land title registry keeps track of ownership and notification requirements if the holder decides to sell or to assign beneficial interests”, at [0369], and, “…the electronic land title provides ownership of and changes to beneficial interest in the registered land asset contracts obligations and receipts; tracking the ownership and changes to leasehold estate interest under a registered land asset contract”, at [0416].  
Lastly, Examiner takes official notice that the concept of a condition precedent being fulfilled is defined as “as act or event, other than a lapse of time that must exist or occur before a duty to perform something promised arises.”  See Black’s Law Dictionary.  The claimed recitations of acquiring ownership is predicated on some condition being fulfilled.  Orfano discloses these conditions as above and further includes “ assuming the leaseholder settles the income asset at embedded call maturity and all rental payments are made”, at [0148]; and, “3) the holder takes possession of the leasehold estate either by acquiring leasehold rights or as a result of leasehold default…”, at [0455].  Thus, the leaseholder acquires ownership and title is transferred upon all payments being made.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a lease contract and a transfer contract for passing title to real estate per the method of Orfano within the real estate construction and sales method as described in Fino as this provides an effective system for not only registering property transactions but also includes most options available to the parties involved and ensures proper and effective registration. 

However, Marcinkowski discloses an intelligent property management system that utilizes “e-signatures, and/or the like.”  See [0044].  In addition, “…data communications to and from one or more property investor devices via the investor portal, and investor 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize e-signatures per the method of Marcinkowski within the real estate construction and sales method as described in Fino as this provides an effective system for documenting necessary papers in a quick, easy, and efficient manner. 

Regarding claim 5, the combination of Fino, Orfano, and Marcinkowski discloses all the limitations of claim 1, above.  	
Not disclosed by Fino is wherein the duration of time is between 23 and 32 years.	However, Orfano discloses within the real estate registration method wherein the leaseholder has the “right to occupy and use the land for a specified period of time”, at [0058]; and, “ Registered land asset contract options may authorize the originator to direct land sale proceeds to pay periodic leasehold mortgage debt (such as payments of principal and interest).”  Thus, Orfano is contracting into leaseholds for certain periods of time.  The claimed duration of 23 and 32 years falls easily into the method described above for a time period to be specified by the parties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a period of time per the method of Orfano within the real estate construction and sales method as described in Fino as leasehold terms are a core element of a proper conveyance.  Thus, Orfano is teaching that some period 

	Regarding claim 6, the combination of Fino, Orfano, and Marcinkowski discloses all the limitations of claim 1, above.  	
Not disclosed by Fino is wherein the lease-contract provides that utility costs for the selected parcel of real estate are fixed and the customer promises to pay the fixed utility costs.  
	However, Orfano discloses “[a]ll costs associated with leasehold operation may be borne by the leasehold estate to include all expenses (e.g., property taxes, betterment assessments, association dues, insurance, permit fees, impact fees, utilities to include water and sewer costs and assessments…”, at [0365].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the customer (leaseholder) pay utility costs per the method of Orfano within the real estate construction and sales method as described in Fino, as these costs are common within the usage of real property. Adding this stipulation to the lease takes into account these variable costs and calls out the responsible party at the onset.  

	Regarding claims 7 and 8, the combination of Fino, Orfano, and Marcinkowski discloses all the limitations of claim 1, above.  
wherein the lease-contract and/or the real estate transfer contract provide that the investor has no possibility to terminate the lease-contract and/or the real estate transfer contract as long as the customer is making the promised payments at the promised times.
	However, Orfano discloses “[i]n the event the leaseholder causes a ground lease default under its leasehold mortgage financing, registered land asset contract features afford a lender opportunity to protect and realize upon its collateral (the leasehold estate with embedded call and ground lease rights). If a default is due to a breach of lease terms other than financial terms, such as misuse or abuse of the land, the mortgage contract may also be in default, leaving the leaseholder to suffer the remedies prescribed within the mortgage contract if not cured under registered land asset contract terms.”, at [0378]; and, “….a failure to service the lease terms would result in default. A default may result in the indenture trustee taking possession of the leasehold estate, which should clear any lien the mortgage lender may have on the leasehold estate.”  See [0384].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have default conditions per the method of Orfano within the real estate construction and sales method as described in Fino, as this concept is inherent in the formation of contacts for real property.  These conditions are predicates to the fulfillment of the lease.  

Regarding claim 10, the combination of Fino, Orfano, and Marcinkowski discloses all the limitations of claim 1, above.  
wherein the real estate transfer contract does not specify a final payment for the real estate transfer contract to come into effect.
However, Orfano discloses a leasehold estate throughout which details that a purchase contract does not come into effect.  Orfano’s ultimate result can be that “4) the contract ground lease expires, terminating the tenancy”, at [0455]; and, “a ground lease encumbers the land and conveys specific land use rights to present and/or future leaseholders”, at [0046].  Within Orfano’s explanation of the leasehold estate is the teaching that “[a] registered land asset contract may give a leaseholder an option to purchase the land by the end of a given term.”  See Abstract.  Thus, the understanding of leaseholds (lease-contracts) is that transfer of ownership is not automatically conveyed.  For example, “the leaseholder (also the issuer, in this case) also receives a ground lease contract conveying to the leaseholder the right to occupy and use the land for a specified period of time,” at [0059].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not have a real estate transfer come into effect per the method of Orfano within the real estate construction and sales method as described in Fino, as this leads to the intended effect of only transferring a right for a definite period.  Orfano suggests that these transactions may work to only encumber land use, not ownership as would be suggested by a final payment.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fino, in view of Orfano, in view of Marcinkowski, further in view of NPL document Priority Notices: Prudent or Impractical?

Not disclosed by Fino is a priority of notice of conveyance.
However, the NPL document discloses priority notices and their effect upon conveyance in real estate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a notice of conveyance per the method detailed in the NPL, within the real estate construction and sales method as described in Fino, as this notice is an important tool for proper land transactions and helps identify fraudulent deals.  Thus, leading to the intended benefit of a legal transaction.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fino, in view of Orfano, in view of Marcinkowski, in view of NPL document Priority Notices: Prudent or Impractical?, further in view of NPL document Of the Purchaser's Right to a Good Title and How It May Be Waived.
As to claim 3, the combination of Fino, Orfano, Marcinkowski, and Marcinkowski, in view of NPL document Priority Notices: Prudent or Impractical? discloses all the limitations of claim 2, above.  
Not disclosed by Fino is a waiver of objection.
However, the NPL document discloses waiver of objection and its effect upon conveyance in real estate.  The document begins discussion of purchasers taking objections to the transactions (see page 165) and continues with waiver of this condition, expressly or not, at (page 167).
.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fino, in view of Orfano, in view of further Marcinkowski, further in view of Fassio (US20090144097), hereinafter, Fassio.
Regarding claim 11, the combination of Fino, Orfano, and Marcinkowski, discloses all the limitations of claim 1, above.  Not disclosed is wherein the lease-contract provides that the investor conveys a right to sub-lease the selected real estate parcel to a third party via a sub-lease agreement.
However, Fassio discloses a real estate management system that handles all aspects of a property including identification, acquisition, and disposal.  Included in Fassio’s method is a SubLease Administration Module, at [0216], that “handles subleases for properties under management by the real estate management system”, at [0217]; and, “[m]ultiple subleases may be attached to each lease or site”, at [0219].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sublease conditions per the method of Fassio within the real estate construction and sales method as described in Fino, as this concept .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Denker (US20190026848) discloses systems and methods for contract negotiation and drafting.  Fadeev (US20180025452) details a computerized system and method for optimizing building construction.  Florence (US20030078897) has a system and method for collection and distribution in connection with commercial real estate.  Gozes (US20200013127) discloses a system and method of optimizing building plans.  Klivington (US20030187756) details an electronic realty transaction system and method.  Koziol (US20030177078) discusses a method for privatization of military housing communities.  Kroutik (US20090089217) details a method for trade of real estate options.  Meinhard (US20140114806) discusses a method and system for real estate services.  Parikh (US202000034940) discloses a contract generation system and method.  Sher (US20180322597 and US20180060981) discloses real estate transaction assistance systems and methods including contracting issues.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687